Citation Nr: 1446919	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-44 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Education Center in Buffalo, New York


THE ISSUE

Entitlement to educational assistance benefits under Chapter 1606, Title 10, United States Code (Montgomery G.I. Bill-Selected Reserve).  


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The appellant was a member of the United States Army Reserve from January 19, 1995, to January 21, 2003.  She had a period of active duty for training from February 1995 to August 1995.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from an eligibility decision issued by the Buffalo Education Center.  The Board remanded the matter for additional development in July 2011 and again in June 2014.  The case has since been returned to the Board for appellate review.



FINDINGS OF FACT

1.  The appellant became eligible for Chapter 1606 educational benefits on August 6, 1995.

2.  The appellant was transferred from the Selected Reserve to the Individual Ready Reserve (IRR) as a result of unsatisfactory participation on April 30, 1998.  The Department of Defense (DOD) determined that her Chapter 1606 benefits were terminated as a result of her unsatisfactory participation on April 30, 1998.

3. The appellant returned to the Selected Reserve on August 2, 1999, and was transferred to the IRR a second time for unsatisfactory participation on August 19, 2002.

4.  The appellant was discharged from the Army Reserve on January 21, 2003.

5.  The DOD has determined that the appellant is not eligible for education benefits under Chapter 1606.



CONCLUSION OF LAW

Entitlement to educational assistance benefits under Chapter 1606, Title 10, United States Code, is not established.  10 U.S.C.A. §§ 16131, 16132, 16133 (West 2002); 38 U.S.C.A. § 3012 (West 2002); 38 C.F.R. §§ 21.7540, 21.7550, 21.7551 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In connection with the claim on appeal, the appellant was notified of the reasons for the denial of her claim and was afforded the opportunity to present evidence and argument with respect to the claim.  

Moreover, as explained in the decision below, the benefits sought must be denied as a matter of law.  Because the law, and not the facts, is dispositive of this claim, the duties to notify and assist imposed by the VCAA are not applicable.  See, e.g., Mason v. Principi, 16 Vet. App. 129 (2002).  The Board also finds that all development identified in prior remands has been accomplished.  


Law and Analysis

The appellant seeks educational benefits under the provisions of Chapter 1606, Title 10, United States Code, for a course of education beginning on October 5, 2009.  Laws and regulations pertaining to educational assistance under this chapter provide that a determination of an individual's eligibility for Chapter 1606 benefits is made by the Armed Forces.  38 C.F.R. § 21.7540.

Educational benefits are available to members of the Selected Reserves under 10 U.S.C.A. § 1606.  The Reserve components determine who is eligible for the program.  VA's role is to make the payments for the program.  Chapter 1606 assists eligible persons to further their education after high school by providing educational assistance for approved programs of education or training.  It is the first such program that does not require active service in the armed forces to qualify.  38 C.F.R. §§ 21.7520, 21.7540.
Eligibility requires a reservist who is not a Reserve officer to (1) enlist, reenlist, or extend an enlistment in the reserves for service in the Selected Reserve so that the total period of obligated service is at least six years from the date of such enlistment, reenlistment, or extension (2) complete his or her initial period of active duty for training, (3) be participating satisfactorily in the Selected Reserve, and (4) not have elected to have his or her Reserve time credited toward establishing eligibility for benefits provided under 38 U.S.C. Chapter 30.  38 C.F.R. § 21.7540(a).  

A reservist's eligibility expires the earlier of the following dates: (1) the last day of the 14 year period beginning on the date that reservist becomes eligible for educational assistance, or (2) the date of separation from the Selected Reserve.  38 U.S.C.A. § 16133(a); 38 C.F.R. § 21.7550(a).  The reservist may still use the full 14 years if he or she leaves the Selected Reserve because of a disability that was not the result of misconduct.  38 C.F.R. § 21.7550(d).  Additionally, benefits may be extended when a reservist is called to active duty under Title 10 for the period of the period of active duty plus four months.  38 C.F.R. § 21.7550(b).  A reservist's eligibility may be resumed after Reserve duty status ends if the individual returns to the Selected Reserve within one year.  38 U.S.C.A. § 3012.

In this case, information received from the Army indicated that the appellant entered the Army Reserve on January 19, 1995, on an 8 year contract (6 years in Selected Reserve and 2 years inactive).  She completed initial active duty for training on August 5, 1995, thereby establishing eligibility for Chapter 1606 benefits effective August 6, 1995.  However, she became an unsatisfactory participant and was transferred to the Individual Ready Reserve (IRR) on April 30, 1998.  At this point, her chapter 1606 benefits were terminated.  She returned to the Selected Reserve on August 2, 1999, and was transferred to the IRR for unsatisfactory participation a second time on August 19, 2002.  The appellant was discharged from the IRR on January 21, 2003, when her contract expired.

According to the Army, a reservist's benefits terminate when he or she is declared an unsatisfactory participant.  Reservists are only allowed one voluntary transfer from the Selected Reserve to the IRR, Standby Reserve, or Retired Reserve, but must return to the Selected Reserve within one year unless they are on a religious missionary obligation for up to three years.  Chapter 1606 benefits also terminate if a reservist is separated from the Selected Reserve for any reason other than disability.  An individual must be a member of the Selected Reserve in order to be eligible for benefits under this chapter.  DOD has determined that the appellant in this case is not eligible for Chapter 1606 benefits.  

The record establishes that the appellant does not have eligibility for educational assistance under Chapter 1606, Title 10, United States Code.  VA is charged with administering the law as it is written, and governing legal criteria specifically exclude an award of benefits unless eligibility is established by DOD.  In this case, DOD has determined that the appellant is not eligible, and VA has no authority to overturn this determination.

In any event, it should be noted that the appellant's eligibility terminated well before her course of training began.  She became ineligible for benefits when she was transferred to the IRR for unsatisfactory performance on April 30, 1998.  Although she returned to the Selected Reserve on August 2, 1999, this was more than one year later and her transfer to the IRR had not been voluntary.  She left the Selected Reserve for the final time in August 2002 for a reason other than disability, and she was discharged from IRR in January 2003. Her Selected Reserve service ended well before the claimed course of education was to begin in October 2009.  Her contention that she should be eligible for benefits because she completed her Reserve obligation is without merit.

Based on the foregoing, the Board finds that the Veteran is not entitled to educational benefits under Chapter 1606, Title 10, United States Code.  The claim must be denied based on a lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).





ORDER

Entitlement to Chapter 1606 education benefits is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


